Mr. JUSTICE O’CONNOR delivered the opinion of the court: On May 11, 1976, respondent Anthony Olivo was adjudicated delinquent by the circuit court of Cook County. A social investigation was ordered and a dispositional order was entered placing respondent on six months probation on June 15, 1976. Respondent thereafter moved for a new trial, which motion was denied on August 4, 1976. Respondent appeals. Section 4 — 8 of the Juvenile Court Act requires that an adjudication of wardship be made before the court may proceed to a dispositional hearing. (Ill. Rev. Stat. 1975, ch. 37, par. 704 — 8.) An adjudication of wardship is a jurisdictional prerequisite to a court entering a dispositional order. In re Barr (1976), 37 Ill. App. 3d 10, 13, 344 N.E.2d 517, 519; In re Ross (1976), 37 Ill. App. 3d 827, 830, 347 N.E.2d 457, 459-60. Neither the common law record nor the transcript of the proceedings below reveals an adjudication of wardship of the respondent. Counsel on appeal agree that respondent was not adjudicated a ward of the court. The trial court, therefore, had no jurisdiction to enter a dispositional order. The order placing the respondent on probation is reversed and the cause remanded with directions to proceed in a manner consistent with this opinion. Order reversed and cause remanded with directions. GOLDBERG, P. J., and McGLOON, J., concur.